       Case 2:21-cv-00027-DPM Document 4 Filed 05/04/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

CORBIN JASON HERRELL,                                    PLAINTIFF
ADC #160774

v.                       No. 2:21-cv-27-DPM-JTK

GREGORY RECHCIGL, Health Services
Administrator, EARU; RORY GRIFFIN,
Director; ANTHONY JACKSON, Deputy
Warden, EARU; and BROWN, Nurse                           DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Herrell hasn't paid the $402 filing and administrative fees or
filed a completed in Jonna pauperis application; and the time to do so
has passed.    Doc. 3.     His complaint will therefore be dismissed
without prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal
from this Order and accompanying Judgment would not be taken in
good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.

                                                   (/
                                 D .P. Marshall Jr.
                                 United States District Judge
